              Case 2:19-cr-00125-KJM Document 128 Filed 08/13/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   BRIAN A. FOGERTY
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-125-KJM
12
                                  Plaintiff,             ORDER SEALING DOCUMENT AS SET FORTH
13                                                       IN UNITED STATES’ NOTICE
                            v.
14
     DAWNIEL SANTANGELO,
15
                                 Defendant.
16

17

18          Pursuant to Local Rule 141(b) and based upon the representations contained in the United States’

19 Request to Seal, the Court’s prior order prohibiting public disclosure of the full names of minor victims,

20 and the factors set forth in In Re Copley Press, Inc., 518 F.3d 1022, 1028 (9th Cir. 2008), IT IS

21 HEREBY ORDERED that the one-page letter authorizing immunity for Sareya S., and the United

22 States’ Request to Seal shall be SEALED until further order of this Court.

23          It is further ordered that access to the sealed documents shall be limited to the United States and

24 counsel for defendant Dawniel Santangelo.

25 DATED: August 12, 2021.

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
      UNITED STATES’ NOTICE
